647 S.E.2d 101 (2007)
Robert M. MORRIS and wife, Frances L. Morris
v.
DEERFIELD EPISCOPAL RETIREMENT COMMUNITY, INC.
No. 598P06.
Supreme Court of North Carolina.
May 25, 2007.
Chris Brown, Robert Dungan, Asheville, for Morris.
Christopher T. Graebe, Raleigh, for Retirement Community.

ORDER
Upon consideration of the petition filed on the 21st day of November 2006 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th day of May 2007."